Exhibit 10.1 EXECUTION VERSION U.S. $1,100,000,000 FIVE YEAR CREDIT AGREEMENT Dated as of October 14, 2011 Among THE HERSHEY COMPANY, as Borrower, and THE INITIAL LENDERS NAMED HEREIN, as Initial Lenders, and BANK OF AMERICA, N.A., as Administrative Agent, and JPMORGAN CHASE BANK, N.A., as Syndication Agent, and CITIBANK, N.A. and PNC BANK, NATIONAL ASSOCIATION, as Documentation Agents, and BANK OF AMERICA MERRILL LYNCH, J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC. and PNC CAPITAL MARKETS LLC as Joint Lead Arrangers and Joint Book Managers, Five Year Credit Agreement TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods 14 SECTION 1.03. Accounting Terms 14 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES SECTION 2.01. The Revolving Credit Advances 15 SECTION 2.02. Making the Revolving Credit Advances 15 SECTION 2.03. The Competitive Bid Advances 17 SECTION 2.04. Fees 21 SECTION 2.05. Termination, Reduction or Increase of the Commitments 21 SECTION 2.06. Repayment of Revolving Credit Advances 24 SECTION 2.07. Interest on Revolving Credit Advances 24 SECTION 2.08. Interest Rate Determination 25 SECTION 2.09. Optional Conversion of Revolving Credit Advances 26 SECTION 2.10. Optional Prepayments of Revolving Credit Advances 26 SECTION 2.11. Increased Costs 27 SECTION 2.12. Illegality 28 SECTION 2.13. Payments and Computations 29 SECTION 2.14. Taxes 30 SECTION 2.15. Sharing of Payments, Etc. 33 SECTION 2.16. Use of Proceeds 33 SECTION 2.17. Mandatory Assignment by a Lender; Mitigation 34 SECTION 2.18. Evidence of Debt 35 SECTION 2.19. Extension of Termination Date 35 2 SECTION 2.20
